BUSSEY, Presiding Judge.
Vern Lavern Cambrón, hereinafter referred to as defendant, was charged, tried, *777and convicted in the Municipal Criminal Court of Record of the City of Oklahoma City, Oklahoma for the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor. He was sentenced to serve sixty (60) days in the city jail and pay a fine of $100.00, and he appeals.
Although this cause was filed in March, 1970, no brief was filed within the time provided by law, nor a valid extension thereof. Under said circumstances, we follow the rule that where no briefs are filed within the time allowed by the rules of this Court, or a valid extension thereof, the Court will examine the Record for fundamental error only, and if no error appears, the judgment and sentence will be affirmed. We have carefully examined the Record, and finding no error that would justify modification or reversal, the judgment and sentence is accordingly affirmed.
BRETT, J., concurs.